UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8525



RICHARD DEAN MEARS,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA; UNITED STATES
DEPARTMENT OF JUSTICE; FEDERAL BUREAU OF
PRISONS; JOHN HAHN, Warden; CALVIN WEAVER,
Camp Administrator; ROBERT FLYNN, Counselor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-1561-A)


Submitted:   March 21, 1996                 Decided:   April 29, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Dean Mears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

petition for writ of mandamus. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Mears v. United
States, No. CA-95-1561-A (E.D. Va. Nov. 9, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2